On June 13, 1994, the defendant was sentenced to a term of ten (10) years on each count for Count I: Attempted Burglary, a Felony and Count II: Bail Jumping, a Felony, to be served in the Montana State Prison. Said sentences shall run concurrently with each other but consecutively to the sentences imposed in Lake County Cause No. DC 89-13 and DC 89-55 and consecutively to the Oregon sentence. Defendant shall receive credit for time served at Missoula County Jail in the amount of ninety-six (96) days.
*35DATED this 19th day of April, 1995.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The Sentence Review Board believes that the presumption that the sentence was not correct was not overcome. It appears that there is no reason to alter the sentence. Should the defendant feel that the sentence was not handed down in conformity with his plea bargain agreement, he should consider other possible remedies.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Raymond Smith for representing himself in this matter.